 In the Matter Of SONOTHERM MANUFACTURING CO., INC.andCON-STRUCTION & GENERAL LABORER'S UNION, LOCAL 304, AFFILIATEDWITH BUILDING TRADES COUNCIL OF ALAMEDA COUNTY, AFLandWAREHOUSE UNION, LOCAL 6, INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION, CIOCase No. 20-RE-5O.-Decided June 27, 1946Mews. F. C. Jonesand E.J. Shaw,of San Francisco, Calif., andhf r.E. A. Woodside,of Oakland, Calif., for the Company.Mr. C. J. Janigian,of San Francisco, Calif., andMessrs. J. C.ReynoldsandP. L. Jones,for the AFL.Messrs. R. D. HeideandJ. Gomel,of Oakland, Calif., for the CIO.Mr. Martin E. Rendelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Sonotherm Manufacturing Co., Inc.,Berkeley, California, herein called the Company, alleging that a ques-tion affecting commerce had arisen concerning the representation ofitsemployees, the National Labor Relations Board provided foran appropriate hearing upon due notice before William T. Whitsett,Trial Examiner.The hearing was held at San Francisco, California,on June 7, 1946. The Company, Construction & General Laborers'Union, Local 304, affiliated with Building and Construction TradesCouncil of Alameda County, AFL, herein called the AFL; and Ware-house Union, Local 6, International Longshoremen's and Warehouse-men's Union, CIO, herein called the CIO, appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing the AFL moved to dismiss the petition on the-round that the Company is not engaged in commerce within themeaning of the 1\ ational Labor Relations Act. For reasons set forthin SectionI, infra,the motion is hereby denied. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.(SI\ L R.B,No.13141 142DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSonotherm Manufacturing Co., Inc., a California corporation hav-ing its principal plant in Berkeley, California,is engaged in themanufacture of wall board.During the year ending May 20, 1946,the Company purchased raw materials valued in excess of$26,000from sources within the State of California.During the same periodthe Company sold finished products valued in excess of$70,000, ap-proximately 10 percent of which was shipped to purchasers outsidethe State of California.Contrary to the AFL's contention,the Company admits,and we find,that it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.TILE ORGANIZATIONS INVOLVEDConstruction&General Laborers'Union, Local 301, affiliated withBuilding Trades Council of Alameda County, in turn affiliated withthe American Federation of Labor,is a labor organization admittingto membership employees of the Company.Warehouse Union, Local 6,InternationalLongshoremen's andWarehousemen's Union, affiliated with the Congress of IndustrialOrganizations is a labor organization admitting to membership em-ployees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the AFL or theCIO as the exclusive bargaining representative of certain of its em-ployees until one of these unions has been certifiedby theBoard in anappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. TILEAPPROPRIATE UNITThe parties agree that all production and maintenance employeesof the Company, excluding clerical and supervisory employees, con-stitute an appropriate unit for collective bargaining purposes.Somedoubt has arisen, however, as to the supervisory status of the fore-man, Jack Oakley.The Company and the CIO would exclude him,whereas the AFL requests his inclusion. SONOTHERM MANUFACTURING CO., INC.143The record discloses that the foreman does not have the authorityto hire and discharge other employees of his own accord, but that hecan, and does, effectively recommend such action.About 90 percentof his time is spent in the supervision of other employees and only10 percent in actual production work.Clearly, lie falls within ourusualdefinition of a supervisory employee, and we shall, therefore,exclude him from the unit hereinafter found appropriate.We find that all production and maintenance employees of theCompany, excluding clerical employees, the foreman, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for'the purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe AFL contends that, because it is presently picketing the Com-pany's plant and a strike called by the CIO has recently been con-cluded, no election should be conducted at the present time.We findthis contention to be without merit.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employ-ees in the appropriate unit who ^, ere employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Di-rection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sonotherm Manu-facturing Co., Inc., Berkeley, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)(lays from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section 1V,above, who were Employed during the pay-roll period immediately],receding the date of this Direction, including employees who didnot work during said pay-roll period because they were Al or on va- 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby Construction & General Laborers' Union, Local 304, affiliated withBuilding Trades Council, of Alameda County, AFL, or by WarehouseUnion, Local 6, International Longshoremen's and Warehousemen'sUnion, CIO, for the purposes of collective bargaining, or by neither.